Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 19th
day of November, 2004, by and between CoBiz, Inc., a Colorado corporation
(“Company”), and Steven Bangert (“Employee”).

 


WITNESSETH:


 

WHEREAS, Company desires Employee to become employed by Company and Employee
desires to become employed by Company upon the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1.               EMPLOYMENT.  Company hereby agrees to employ Employee, and
Employee hereby agrees to be employed by Company, as (a) Chairman of the
Company, (b) Chief Executive Officer of the Company and  (c) such other or
different executive capacities as may be determined from time to time by the
Boards of Directors of Company.

 

2.               RESPONSIBILITIES OF EMPLOYMENT.  During the term of his
employment, Employee:

 

(a)                        shall diligently and faithfully serve Company and
CoBiz Bank, N.A. (“Bank”) in such executive capacities as may be determined from
time to time by the Boards of Directors of Company and the Bank, and he shall
devote his best efforts and entire business time, services and attention to the
advancement of Company’s interests;

 

(b)                       shall not, without the prior written consent of the
Board of Directors of Company, engage in any other employment or business,
directly or indirectly, as a sole proprietor, a member of a partnership or
limited liability company, as a director, officer, employee or shareholder of a
corporation not affiliated with Company, or as a consultant or otherwise,
whether for compensation or otherwise, which could reasonably be expected to or
does interfere with Employee’s performance of his duties hereunder or which
business is in competition in any way with the business then being conducted by
Company or the  Bank; provided, however, that the provisions of this
subparagraph (b) shall not be deemed to prohibit Employee’s ownership of stock
in any publicly owned corporation so long as Employee’s ownership, directly and
indirectly, when aggregated with the direct and indirect ownership of all
members of Employee’s family, does not exceed one percent (1%) of the total
outstanding stock of such publicly owned corporation, measured by reference to
either market value or voting power;

 

(c)                        shall diligently and faithfully carry out the
policies, programs and directions of the Boards of Directors of Company and the
Bank;

 

(d)                       shall fully cooperate with such other officers of the
Company and the Bank as may be elected or appointed by the Boards of Directors
of Company and the Bank; and

 

(e)                        shall report to the Board of Directors of Company.

 

3.               COMPENSATION.  Company will compensate Employee for his
services during the term of this Agreement and his employment hereunder as
follows:

 

(a)                        Basic Compensation.  Company shall pay to Employee as
basic compensation the sum of Four-Hundred Thousand Dollars ($400,000.00) per
year, payable in accordance with Company’s normal payroll schedule.  Employee’s
basic compensation may be increased from time to time in the sole discretion of
Company’s Board of Directors.

 

(b)                       Benefits.  Employee shall be entitled to use a Company
automobile (model and year to be agreed upon from time to time by Employee and
Company’s Chairman of the Compensation Committee) in the course of performing
his duties hereunder and shall be entitled to participate in any and all other
benefits from time to time afforded executive employees of Company, including,
without limitation, health, accident, hospitalization and life insurance
programs.  Company shall additionally pay the monthly (not initial or
initiation) dues for Employee at a country, health or social club to be agreed
upon by Employee and Company’s Chairman of the Compensation Committee.

 

--------------------------------------------------------------------------------


 

(c)                        Reimbursement of Expenses.  Employee shall be
entitled to reimbursement of ordinary and necessary out-of-pocket expenses
reasonably incurred by him on behalf of Company in the course of performing his
duties hereunder, subject to his furnishing appropriate documentation relative
to such expenses in form and substance satisfactory to Company.

 

(d)                       Vacations.  Employee shall be entitled to four (4)
weeks paid vacation each year, subject to Company’s general vacation policy.

 

(e)                        Discretionary Bonus Plan.  Company has a
discretionary bonus plan for key executives.  Employee shall be entitled to
participate in such discretionary bonus plan.

 

(f)                          Stock Option.  Company has an Incentive Stock
Option Plan (the “Plan”) for key employees.  Employee shall be entitled to
participate in the Plan.

 

(g)                       Allocations.  As Company and Employee intend that
Employee will be a dual employee of Company and the Bank, and that Employee will
be devoting substantial time and attention to the affairs of the Bank, Company
may allocate to the Bank any portion of Employee’s basic and other compensation
that Company and the Bank deem to be a lawful and appropriate allocation, but no
such allocation will relieve Company of any of its obligations to Employee under
this Agreement.

 

4.               TERM AND TERMINATION.

 

(a)                        Term.  The term of this Agreement shall commence on
the date hereof and shall continue until employee’s employment hereunder is
terminated by Company or Employee as provided in Section 4(b).

 

(b)                       Termination.  Either Company or Employee may terminate
this Agreement and Employee’s employment with the Company hereunder at any time
by written notice to the other specifying the effective date of the
termination.  In the case of a termination by Employee, the effective date of
termination shall be no less than 30 days after the notice is given; provided
that, at any time after receipt of a notice of termination from Employee,
Company may elect to accelerate the effective date of termination, but such
accelerated termination shall still be deemed a termination by Employee.  This
Agreement and Employee’s employment with Company shall automatically terminate
upon Employee’s death or Disability (as defined in Paragraph 4(d)).  Upon any
termination, Company shall pay to Employee or Employee’s estate the compensation
and expense reimbursements accrued under Paragraph 3 through the effective date
of termination, but shall not be obligated to make any other payment to Employee
except as expressly provided in Paragraph 4(c).

 

(c)                        Severance.  In the event that Employee’s employment
is terminated (A) by the Company without Cause (as defined in Paragraph 4(d)),
(B) by Employee within 60 days after Employee is Constructively Discharged (as
defined in Paragraph 4(d)), (C) by Employee within 24 months after a Change of
Control (as defined in Paragraph 4(d)) or (D) as a result of Employee’s death or
Disability, the Company shall pay to Employee or Employee’s estate, in addition
to amounts accrued under Paragraph 3 through the date of termination, the
following severance benefits in lieu of any other severance pay or similar plan
or policy of the Company:

 

(i)                            Twelve (12) consecutive monthly payments each
equal to one-twelfth (1/12th) of Employee’s annual basic compensation in effect
immediately prior to Employee’s termination;

 

(ii)                         Twelve (12) consecutive monthly payments each equal
to one-twelfth (1/12th) of the higher of (A) Employee’s discretionary bonus for
the previous calendar year, or (B) the average of Employee’s discretionary bonus
for the previous three (3) calendar years (or such fewer calendar years as
Employee has been employed), in each case prorated to the date of Employee’s
termination;

 

(iii)                      For the twelve (12) month period following the date
of termination of Employee’s employment, Company will maintain in full force and
effect for the continued benefit of Employee each employee benefit plan in which
Employee was a participant immediately prior to the date of Employee’s
termination, unless an essentially equivalent and no less favorable benefit is
provided by a subsequent employer at no additional cost to Employee.  If the
terms of any employee benefit plan of Company do not permit continued
participation by Employee, then Company will arrange to provide to Employee (at
Company’s cost) a benefit substantially similar to and no less favorable than
the benefit Employee was entitled to receive under such plan at the end of the
period of coverage.  (This provision specifically is not applicable to
Employee’s automobile and club dues, which benefits end upon Employee’s date of
termination of employment.)

 

2

--------------------------------------------------------------------------------


 

(iv)                     For the twelve (12) month period following the date of
termination of Employee’s employment, Company will treat Employee for all
purposes as an Employee under all of Company’s retirement plans in which
Employee was a participant on the date of termination of Employee’s employment
or under which Employee would become eligible during such twelve (12) month
period (hereinafter referred to collectively as the “Plan”) . Benefits due to
Employee under the Plan shall be computed as if Employee had continued to be an
Employee of Company for the twelve (12) month period following termination of
employment.  If under the terms of the Plan such continued coverage is not
permitted, Company will pay to Employee or Employee’s estate a supplemental
benefit in an amount which, when added to the benefits that Employee is entitled
to receive under the Plan, shall equal the amount that Employee would have
received under the Plan had Employee remained an employee of Company during such
twelve (12) month period.

 

(v)                        If any excise tax imposed under Internal Revenue Code
Section 4999 or any successor provision, as amended after the date hereof, is
due and owing by Employee as a result of any amount paid or payable pursuant to
this Paragraph 4(c) , Company shall indemnify and hold Employee harmless against
all such excise taxes and any interest, penalties or costs with respect thereto.

 

(vi)                     Except as expressly provided in (iii) above, Company
will be obligated to make all payments that become due to Employee under this
Paragraph 4(c) whether or not he obtains other employment following
termination.  The payments and other benefits provided for in this Paragraph
4(c) are intended to supplement any compensation or other benefits that have
accrued or vested with respect to Employee or his account as of the effective
date of termination.

 

(vii)                  Company may elect to defer any payments that may become
due to Employee under this Paragraph 4(c) if, at the time the payments become
due, Company or the Bank is not in compliance with any regulatory-mandated
minimum capital requirements or if making the payments would cause Company’s or
the Bank’s capital to fall below such minimum capital requirements.  In this
event, Company will resume making the payments as soon as it can do so without
violating such minimum capital requirements.

 

Notwithstanding the foregoing, in the event that Employee terminates this
Agreement within 24 months after a Change of Control, Employee shall be entitled
to receive 299% (rather than 100%) of the amounts specified in clauses (i) and
(ii) above and the amount specified in clause (ii) above shall be for an entire
year and not prorated to the date of termination.

 

(d)                       Definitions.  As used in this Agreement, the following
terms have the indicated meanings:

 

“Cause” shall mean the occurrence of any one or more of the following: (1)
Employee willfully fails or neglects to perform his duties as prescribed herein,
(2) Employee is convicted of a crime that constitutes a felony or involves the
theft, embezzlement or improper use of corporate funds by Employee, (3) Employee
engages in self dealing detrimental to Company, (4) Employee attempts to obtain
any personal profit from any transaction in which Company has an interest, or
(5) Employee breaches any of the terms of Paragraphs 6 or 7 of this Agreement.

 

“Change of Control” will be deemed to have occurred if: (1) any person (as such
term is defined in Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”) other than a person who is a shareholder of
Company as of the date of this Agreement acquires beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%)
or more of the combined voting power of the then outstanding voting securities
of Company; (2) the individuals who were members of Company’s Board of Directors
as of the date of this Agreement (the “Current Board Members”) cease for any
reason to constitute a majority of the Board of Directors of Company or its
successor; however, if the election or the nomination for election of any new
director of Company or its successor is approved by a vote of a majority of the
individuals who are Current Board Members, such new director shall, for the
purposes of this paragraph, be considered a Current Board Member; or (3)
Company’s stockholders approve (a) a merger or consolidation of Company or the
Bank and the stockholders of Company immediately before such merger or
consolidation do not, immediately after such merger or consolidation, own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of the entity surviving or

 

3

--------------------------------------------------------------------------------


 

resulting from such merger or consolidation in substantially the same proportion
as their ownership of the combined voting power of the outstanding securities of
Company immediately before such merger or consolidation; or (b) a complete
liquidation or dissolution or an agreement for the sale or other disposition of
all or substantially all of the assets of Company or the Bank.  Notwithstanding
the foregoing, a Change of Control will not be deemed to have occurred: (1)
solely because fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of Company are acquired by (a) a trustee or
other fiduciary holding securities under one or more employee benefit plans
maintained for employees of Company or the Bank, (b) any person pursuant to the
will or trust of any existing stockholder of Company, or who is a member of the
immediate family of such stockholder, or (c) any corporation which, immediately
prior to such acquisition, is owned directly or indirectly by the stockholders
in the same proportion as their ownership of stock immediately prior to such
acquisition; or (2) if Employee agrees in writing to waive a particular Change
of Control for the purposes of this Agreement.

 

“Constructively Discharged” means the occurrence of any one or more of the
following: (A) Employee is removed from all of the offices described in
Paragraph 1 hereof; (B) Company fails to vest with or removes from Employee the
duties, responsibilities, authority or resources that he reasonably needs to
competently perform the duties of his office; (C) Company decreases Employee’s
basic compensation or arbitrarily and capriciously decreases Employee’s bonus;
or (D) Company transfers Employee to a location outside the Denver metropolitan
area; and in any such case, Company fails to cure any of the above within thirty
(30) days after Employee gives Company written notice of the occurrence of such
event or events.

 

“Disability” shall mean Employee’s inability due to illness or other physical or
mental disability to substantially perform his duties as prescribed herein for a
period of forty-five (45) days within any consecutive six (6) month period, and
any action to be taken hereunder based on disability shall not be effective
until the expiration of such forty-five (45) day period.

 

(e)          Conditions to Receipt of Severance; Continuing Obligations of
Employee.  Notwithstanding anything to the contrary contained herein,
termination of Employee’s employment hereunder, for whatsoever reason or for no
reason at all, by Company or otherwise, shall not be deemed in any way to affect
Employee’s obligations under Paragraphs 6 and 7 of this Agreement, with respect
to which he shall remain bound.  In the event that Employee is at any time in
violation of Paragraph 6 or 7, all rights of Employee and his estate to receive
payments or other benefits under Paragraph 4(c) shall immediately terminate. 
Further, Employee’s right to receive payments and benefits under Paragraph 4(c)
shall be conditioned upon Employee or Employee’s estate signing releases,
waivers or other documents and following procedures that, in the reasonable
judgment of Company and its counsel, are legally effective to waive all claims
that Employee may have against Company relating in any way to the employment
relationship, and if Employee fails or refuses to do so within a reasonable time
after Company’s request, all right to receive such payments and benefits shall
terminate.

 

5.               SALE OR REORGANIZATION OF COMPANY.  This Agreement shall not
restrict the sale, transfer, consolidation, liquidation, reorganization or
disposition of the assets of Company and to the extent that the business of
Company is conducted in another form or through another entity or entities, such
entity or entities shall be obligated to fulfill Company’s obligations
hereunder.

 

6.               RESTRICTIVE COVENANTS.  It is mutually recognized and agreed
that the services to be rendered pursuant to this Agreement by Employee are
special, unique and of extraordinary character.  Therefore, as a condition to
Company’s obligations hereunder, Employee agrees that without Company’s prior
written consent, during the term of this Agreement and for a period ending on
the first anniversary of the date of termination of his employment hereunder,
whether for Cause or otherwise, he will not in any manner, directly or
indirectly, solicit or induce any person who is or was, during the six (6) month
period preceding such solicitation or inducement, an employee or agent of
Company, the Bank or any affiliate thereof, to terminate such person’s
employment or agency relationship with Company, the Bank, or such affiliate, as
the case may be, or solicit or induce any customer of Company, the Bank or any
affiliate thereof, to become

 

4

--------------------------------------------------------------------------------


 

a customer of any person, firm, partnership, corporation, trust or other entity
that owns, controls or is a bank, savings and loan association, credit union,
investment advisor or similar financial institution.  Furthermore, Employee will
at no time during or subsequent to the term of his employment by Company make
any statements or take any actions which could reasonably be expected to damage
the reputation or business of Company, the Bank or any affiliate thereof.  It is
further recognized and agreed that irreparable injury will result to Company,
its businesses and property in the event of a breach of this covenant by
Employee, that such injury would be difficult if not impossible to ascertain,
and therefore, any remedy at law for any breach by Employee of this covenant
will be inadequate and Company shall be entitled to temporary and permanent
injunctive relief without the necessity of proving actual damage to Company by
reason of any such breach.  In addition, in the event of a breach of this
covenant by Employee, Company shall also be entitled to recover reasonable costs
and attorneys’ fees incurred in connection with the enforcement of its rights
hereunder.  Whenever used herein, Company shall be deemed to include any
successors or any other person or entity which may hereafter acquire the
business of Company or the Bank.  The foregoing notwithstanding, should the
assets of Company he disposed of in such a manner that no purchaser thereof has
acquired a going business, then Employee shall not be bound by the covenants
expressed in this paragraph.

 

7.               TRADE SECRETS AND CONFIDENTIAL INFORMATION.  Employee hereby
covenants and agrees that he will not, except as may be required in connection
with his employment under this Agreement, directly or indirectly, use or
disclose to any other person, firm or corporation, whether during or subsequent
to the term of his employment by Company, irrespective of the time, manner or
cause of the termination of his employment, any information of a proprietary
nature belonging to Company or any of its affiliates, or which could be
reasonably expected to have an adverse effect on Company, its businesses,
property or financial condition, including but not limited to records, data,
documents, processes, specifications, methods of operation, techniques and
know-how, plans, policies, customer lists, the names and addresses of suppliers
or representatives, investigations or other matters of any kind or description
relating to the products, services, suppliers, customers, sales or businesses of
Company.  All records, files, documents, equipment and the like relating to
Company’s businesses which Employee shall prepare, use or observe shall be and
remain the sole property of Company, and upon termination of this Agreement or
his employment hereunder for any reason, Employee shall return to the possession
of Company any items of that nature and any copies thereof which he may have in
his possession.

 

8.               INDEMNITY.

 

(a)          Indemnification.  Company will indemnify Employee (and, upon his
death, his heirs, executors and administrators) to the fullest extent permitted
by law against all expenses, including reasonable attorneys’ fees, court and
investigative costs, judgments, fines and amounts paid in settlement
(collectively, “Expenses”) reasonably incurred by him in connection with or
arising out of any pending, threatened or completed action, suit or proceeding
in which he may become involved by reason of his having been an officer or
director of Company or the Bank.  The indemnification rights provided for herein
are not exclusive and will supplement any rights to indemnification that
Employee may have under any applicable bylaw or charter provision of Company or
the Bank, or any resolution of Company or the Bank, or any applicable statute.

 

(b)         Advancement of Expenses.  In the event that Employee becomes a
party, or is threatened to be made a party, to any pending, threatened or
completed action, suit or proceeding for which Company or the Bank is permitted
or required to indemnify him under this Agreement, any applicable bylaw or
charter provision of Company or the Bank, any resolution of Company or the Bank,
or any applicable statute, Company will, to the fullest extent permitted by law,
advance all Expenses incurred by Employee in connection with the investigation,
defense, settlement or appeal of any threatened, pending or completed action,
suit or proceeding, subject to receipt by Company of a written undertaking from
Employee to reimburse Company for all Expenses actually paid by Company to or on
behalf of Employee in the event it shall be ultimately determined that Company
or the Bank cannot lawfully indemnify Employee for such Expenses, and to assign
to Company all rights of Employee to indemnification under any policy of
directors, and officers, liability insurance to the extent of the amount of
Expenses actually paid by Company to or on behalf of Employee.

 

5

--------------------------------------------------------------------------------


 

(c)          Litigation.  Unless precluded by an actual or potential conflict of
interest, Company will have the right to recommend counsel to Employee to
represent him in connection with any claim covered by this Section 8. Further,
Employee’s choice of counsel, his decision to contest or settle any such claim,
and the terms and amount of the settlement of any such claim will be subject to
Company’s prior reasonable approval in writing.

 

9.               ARBITRATION.  Any disputes arising out of this Agreement or
connected with Employee’s employment shall be submitted by Employee and Company
to arbitration by the American Arbitration Association or its successor, and the
determination of the American Arbitration Association or its successor shall be
final and absolute.  The arbitrator shall be governed by the duly promulgated
rules and regulations of the American Arbitration Association or its successor,
and the pertinent provisions of the laws of the State of Colorado relating to
arbitration.  The decision of the arbitrator may be entered as a judgment in any
court in the State of Colorado or elsewhere.  The prevailing party shall be
entitled to receive reasonable attorneys’ fees incurred in connection with such
arbitration in addition to such other costs and expenses as the arbitrators may
award.

 

10.         INTERPRETATION.  This Agreement shall be construed in accordance
with the internal laws of the State of Colorado.  The titles of the paragraphs
have been inserted as a matter of convenience of reference only and shall not be
construed to control or affect the meaning or construction of this Agreement.

 

11.         SEVERABILITY.  In the event that any portion of this Agreement is
found to be in violation of or conflict with any federal or state law, the
parties agree that said portion shall be modified only to the extent necessary
to enable it to comply with such law.

 

12.         ASSIGNMENT.  This Agreement shall not be assignable by Employee, but
shall be binding upon and inure to the benefit of the successors and assigns of
Company.

 

13.         NOTICES.  All notices or other communications in connection with
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered, sent by professional courier or mailed first class, postage
prepaid and addressed as follows:

 

(i)                                     If to Company, addressed to:

 

CoBiz Inc.
821 - 17th Street
Denver, Colorado 80202

 

Attn: Noel Rothman, Chairman of Compensation Committee

 

(ii)                                  If to Employee, addressed to:

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

or such other address or addressed to the attention of such other person or
persons as either of the parties may notify the other in accordance with the
provisions of this paragraph.

 

14.         ENTIRE AGREEMENT.  This Agreement is the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes any and all prior and contemporaneous negotiations,
understandings and agreements with regard to the subject matter hereof, whether
oral or written.  No representation, inducement, agreement, promise or
understanding altering, modifying, taking from or adding to the terms and
conditions hereof shall have any force or effect unless the same is in writing
and validly executed by the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

CoBiz, Inc.

 

 

 

 

 

 

 

 

By

:/s/

Steven Bangert

 

By:/s/

Noel Rothman

 

 

 

Steven Bangert

 

Noel Rothman

 

 

 

 

Chairman of the Compensation Committee

 

 

 

 

 

 

7

--------------------------------------------------------------------------------